     HAMMONDLAW, P.C.
 1   JULIAN HAMMOND (SBN 268489)
 2   jhammond@hammondlawpc.com
     POLINA PECHERSKAYA (SBN 269086)
 3   ppecherskaya@hammondlawpc.com
     ARI CHERNIAK (SBN 290071)
 4   acherniak@hammondlawpc.com
     1829 Reisterstown Rd. Suite 410
 5   Baltimore, MD 21208
 6   (310) 601-6766
     (310) 295-2385 (Fax)
 7
     Attorneys for Plaintiffs and the Putative Classes
 8

 9

10

11

12
                                         UNITED STATES DISTRICT COURT
13
                                        NORTHERN DISTRICT OF CALIFORNIA
14

15

16   LA TOIYA MORRISON, individually and on                    Case No.: 3:19-cv-2855-HSG
     behalf of all others similarly situated,
17                                                             JOINT STIPULATION TO FILE FIRST
               Plaintiff,                                      AMENDED COMPLAINT AND EXTEND
18   vs.                                                       TIME FOR DEFENDANT TO RESPOND;
                                                               [PROPOSED] ORDER
19
     AMERICAN NATIONAL RED CROSS, a
20   Congressional Charter Corporation,

21
                 Defendant
22
23

24

25

26
27

28
           JOINT STIPULATION TO FILE FIRST AMENDED COMPLAINT AND EXTEND TIME TO RESPOND; PROPOSED ORDER

     FIRMWIDE:165228405.1 103632.1001
 1            IT IS HEREBY STIPULATED by and between LA TOIYA MORRISON (“Plaintiff”) and

 2   AMERICAN NATIONAL RED CROSS (“Defendant”) (collectively, the “Parties”) as follows:

 3            1.       Plaintiff filed a Class Action Complaint (“Complaint”) for failure to reimburse business

 4   expenses pursuant to California Labor Code section 2802, and unfair and unlawful business practices

 5   pursuant to California Business and Professions Code section 17200 et seq., in the Superior Court of

 6   California for the County of Alameda on April 24, 2019.

 7           2.       Defendant filed its Answer to Plaintiff’s Complaint on May 22, 2019.

 8            3.       On May 23, 2019, Defendant removed the action from the Superior Court of California

 9   for the County of Alameda to the United States District Court for the Northern District of California

10   (Doc. No. 1).

11           4.       Plaintiff now seeks to amend her Complaint to add a Private Attorneys General Act

12   (“PAGA”) cause of action based on the alleged failure to reimburse business expenses; and update her

13   Complaint to comply with federal pleadings standard. Plaintiff’s First Amended Complaint is attached

14   hereto as Exhibit 1. A red-lined copy of Plaintiff’s First Amended Complaint is attached hereto as

15   Exhibit 2.

16           5.       The Parties have met and conferred, and Defendant does not object to the filing of the
17   First Amended Complaint, attached hereto as Exhibit 1.

18           6.       The Parties have agreed to extend Defendant’s deadline to respond to Plaintiff’s First

19   Amended Complaint from fourteen (14) days to twenty-one (21) days after service of Plaintiff’s First

20   Amended Complaint.

21           7.       Defendant reserves all defenses to Plaintiff’s claims and this stipulation shall not be

22   construed as a waiver of Defendant’s defenses.

23           IT IS HEREBY STIPULATED AND AGREED, by and between the Parties and subject to the

24   Court’s approval that:

25           1.       Plaintiff may file the First Amended Complaint, attached hereto as Exhibit 1;

26           2.       Defendant’s deadline to respond to Plaintiff’s First Amended Complaint is extended from

27   fourteen (14) days to twenty-one (21) days after service of Plaintiff’s First Amended Complaint; and

28
                                                          1
        JOINT STIPULATION TO FILE FIRST AMENDED COMPLAINT AND EXTEND TIME TO RESPOND; PROPOSED ORDER

     FIRMWIDE:165228405.1 103632.1001
 1           3.       Defendant does not impliedly or expressly concede any of the legal or factual statements

 2   in the First Amended Complaint, nor does it waive any arguments or defenses to the First Amended

 3   Complaint. Defendant disagrees with the legal and factual assertions contained in the First Amended

 4   Complaint. Defendant has only provided its agreement to permit Plaintiff to file the First Amended

 5   Complaint for the reasons set forth above.

 6   IT IS SO STIPULATED.

 7   Dated: July 3, 2019                                   Respectfully submitted,

 8                                                         HammondLaw, P.C.
 9
10                                                        s/ Julian Hammond
                                                           Julian Hammond
11                                                         Attorneys for Plaintiff
12

13
     Dated: July 3, 2019                                      Littler Mendelson
14

15
                                                                  s/ Lisa Lin Garcia
16                                                         Lisa Lin Garcia
                                                           Attorneys for Defendant
17
18

19   PURSUANT TO STIPULATION, IT IS SO ORDERED.
20
21
     DATED: 7/5/19
22                                                                   HON. HAYWOOD S. GILLIAM, JR.

23

24

25

26

27
28
                                                          2
        JOINT STIPULATION TO FILE FIRST AMENDED COMPLAINT AND EXTEND TIME TO RESPOND; PROPOSED ORDER

     FIRMWIDE:165228405.1 103632.1001
